DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Evans on 11/16/2021.

The application has been amended as follows: 

In The Claims:
1. (Currently Amended) A longitudinal adjuster comprising: 
at least one seat rail pair which is formed by a lower seat rail and an upper seat rail which is displaceably guided relative to the lower seat rail in a longitudinal direction, 
wherein the two seat rails of the seat rail pair mutually engage around each other, 
wherein the lower seat rail has a substantially C-shaped profile with end portions which are bent downward and the upper seat rail has a substantially U-shaped profile having end portions which are bent upward; 
an end stop; and 
a stop element, 

wherein the stop element is integrally formed from said upper seat rail first by two bridges extending transverse the longitudinal direction from said upper seat rail, wherein said bridges extend on either side of a stop element opening, and second by a web extending between the bridges and parallel the longitudinal direction 
wherein the end stop is integrally formed from the downwardly bent portions and the lower seat rail has an elongate hole adjacent to the end stop; 
wherein the end stop has two adjacent stop faces which are, viewed in a transverse direction, arranged at an obtuse angle relative to each other.
…
9. (Currently Amended) The longitudinal adjuster as claimed in claim 1, wherein the stop element is constructed substantially parallel with [[a]] the transverse direction.
…
15. (Currently Amended) A vehicle seat having a longitudinal adjuster comprising: 
at least one seat rail pair which is formed by a lower seat rail and an upper seat rail which is displaceably guided relative to the lower seat rail in a longitudinal direction, 
wherein the two seat rails of the seat rail pair mutually engage around each other, 
wherein the lower seat rail has a substantially C-shaped profile with end portions which are bent downward and the upper seat rail has a substantially U-shaped profile having end portions which are bent upward; 

a stop element, 
wherein a relative displaceability of the two seat rails with respect to each other is limited by a cooperation with the end stop, which is arranged on the lower seat rail, with the stop element, which is formed from the upper seat rail, 
wherein a free cut is only located on three sides of the stop element in the upper rail, 
wherein the end stop is integrally formed from the downwardly bent portions and the lower seat rail has an elongate hole adjacent to the end stop, 
wherein the end stop has two adjacent stop faces which are arranged at an obtuse angle relative to each other; 
wherein the stop element is integrally formed from said upper seat rail first by two bridges extending transverse the longitudinal direction from said upper seat rail, wherein said bridges extend on either side of a stop element opening, and second by a web extending between said bridges and parallel the longitudinal direction 
…

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Yamada et al. (US Pub. No. 2014/0138510) discloses the claimed rail and end stop structure, but lacks an elongate hole, stop element opening, and obtuse stop faces. Danjo et al. (US Patent No. 7,147,195) teaches a stop member having an elongate hole adjacent to it and Aoi (US Patent No. 9,016,655) teaches an end stop having obtuse stop faces. This combination still fails to disclose the stop element opening and bridges as claimed and one having ordinary skill in the art would not find modifying Yamada with an additional reference to be an obvious inclusion as it would destroy the removable structure of the stop element in Yamada. As no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631